                                         U. S. Department of Justice

                                         Robert J. Higdon, Jr.
                                         United States Attorney
                                         Eastern District o_f North Carolina
                                         150 Fayeuevil/e St.                 Telephone (919) 856-4530
                                         Suite 2100                      Crimi11al FAX (919) 856-4487
                                         Raleigh, North Carolina 27601       Civil FAX (919) 856-4821
                                                                              ,,·11·1r.usdoj.go1~/usao 1nce




DATE:       October 14, 20~0

TO:         Clerk's Office
            United States District Court
            Eastern District of North Carolina
            Raleigh, North Carolina

REPLY TO: Robert J. Higdon, Jr.
          United States Attorney

ATTN OF:    Barbara D. Kocher  pi[)
            Assistant United States Attorney

SUBJECT:

                                         SOUTHERN DIVISION
                                         SOUTHERN DIVISION

       Please issue warrants for the arrest of the above-named defendants and
place same, together with a certified copy of the Indictment, in the hands of
the U.S. Marshal for service. Also, please return a certified copy of the
Indictment to this office and the U.S. Pretrial Services Office.  ,

       Detention is recommended, and the warrants should be returnable
before the U.S. Magistrate Judge.




BDKJlf

cc: US Marshal Service
    US Probation Office




      Case 7:20-cr-00167-M Document 5 Filed 10/15/20 Page 1 of 1
